DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 (Currently Amended)
Claim 12 (New)

Claim Objection
Claim 1 is objected to because of the following informalities:
Claim 1, lines 7-8, 12-14, the recitation of “charging antenna” should be -- charging emitter antenna
Claim 1, line 6, the recitation of “a low frequency selected” should be -- a selected low frequency
Claim 1, line 10, the recitation of “a high frequency selected” should be -- a selected high frequency
Claim 1, line 17, the recitation of “the field” should be -- the magnetic field
Appropriate correction is required.




Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Elements in this application that use the words “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 7, lines 6-7, the recitation “means for setting each respective coil in resonance” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean for” coupled with functional language “setting each respective coil in resonance” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The recitation does not provide a sufficient structure for “setting each respective coil in resonance” function.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a resonance control circuit”.
Similarly as above, claim 8, lines 6-7, the recitation “the means for setting each respective coil in resonance” appears to be “the resonance control circuit”. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Vassilieff (U.S. 2013/0093387), in view of Song (CN 207427156 U), further in view of Lee (U.S. 10930418) and further in view Hao (CN 105977644 A).

Regarding claim 1, Vassilieff (U.S. 2013/0093387) teaches in Fig. 1 and 2, a device (20) for NFC high-frequency near-field communication (abstract, lines 4-5; [0007]) and for the inductive charging (abstract, line 1) of a portable electronic apparatus (30), the device firstly for charging (abstract, line 1), a charging surface (top surface of 20) for supporting the portable electronic apparatus (30) and at least one charging emitter antenna (70) and emitting a magnetic field at a low frequency selected between 30 and 300 kHz ([0003], lines 1-7, inductive charging in the frequency range of 100-200 kHz), a layer of ferromagnetic material (80; a layer of magnet or ferrite, [0011], lines 2-3; [0054], lines 1-2, magnetic ferrite 80) being arranged below said at least one charging antenna (70), and,
secondly for communication, at least one near-field communication antenna (60; [0005], lines 4-5) emitting a magnetic field ([0013], line 6, [0009], lines 4-5; [0010], lines 
at least one electric power source (See Note below) for said at least one charging antenna (70) and for said at least one communication antenna (60),
wherein said at least one communication antenna (60, Fig. 1) is in the form of at least one communication coil (coil 60, Fig. 1), having an axis (X, Y, Fig. 1) of symmetry situated in a plane (plane X-Y, Fig. 1) parallel to the layer of ferromagnetic material (80, Fig. 1), part of the field ([0054] [0055]) ([0013], line 6, [0009], lines 4-5; [0010], lines 11-12) created by said at least one communication coil passing through ([0054]) the layer of ferromagnetic material (80) having 
Vassilieff does not explicitly teach (at least one charging emitter antenna) arranged underneath (the charging surface); a printed circuit board for monitoring and controlling charging and/or communication.
Song teaches in Figure, a printed circuit board (60) for monitoring and controlling charging and/or communication (abstract); at least one charging emitter antenna (40) arranged underneath the charging surface (20); at least one communication antenna (30) (portable electronic device/mat 10; upper cover 20; NFC antenna substrate 30; charging coil 40; coil base 50; PCB 60; heat conducting layer 70; insulating bottom plate 80; rear housing/shell 90; fastener 100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a printed circuit board for monitoring and controlling charging and/or communication; at 
The combination does not explicitly teach (the layer of ferromagnetic material having) a permeability comprising a real part and an imaginary part, the material of the layer of ferromagnetic material being selected so as to have a real part greater than 10 with, at the selected high frequency, a ratio between the imaginary part and the real part between 0.05 and 1 and, at the selected low frequency, a ratio between the imaginary part and the real part between 0 and 0.5.
Lee teaches in Table 2, a permeability (permeability of corresponding frequencies 100kHz, 200kHz, 13.56MHz) comprising a real part and an imaginary part (real part and imaginary part of corresponding frequencies 100kHz, 200kHz, 13.56MHz), the material of the layer of ferromagnetic material (composition of ferrite) being selected so as to have a real part (412, rightmost/last column) greater than 10 with, at the selected high frequency (13.56 MHz), a ratio (368/412= 0.893) between the imaginary part (368, rightmost/last column) and the real part (412, rightmost/last column) between 0.05 and 1 and, at the selected low frequency (100 kHz), a ratio (87/657=0.13) between the imaginary part (87, rightmost/last column) and the real part (657, rightmost/last column) between 0 and 0.5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a permeability comprising a real part and an imaginary part, the material of the layer of ferromagnetic material being selected so as to have a real part greater than 
The combination of Vassilieff, Song and Lee does not explicitly teach (at least one communication coil) locally surrounding (the layer of ferromagnetic material).
Hao teaches at least one communication coil locally surrounding the layer of ferromagnetic material (abstract, lines 2-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one communication coil locally surrounding the layer of ferromagnetic material of Hao’s into Vassilieff’s, in view of Song’s and further in view of Lee’s, in order to enhance the performance of the NFC antenna (abstract, lines 20-21; Hao).
Note: Vassilieff (U.S. 2013/0093387) discloses the charging antenna and communication antenna of a charging device for use in an automobile vehicle ([0001] [0004]) but is silent about the power source for the charging antenna and communication antenna. However, a person having ordinary skill in the art at the time of filing, would have found it obvious to provide a power source along with the associated circuit and connection interface for the charging device in order for the charging antenna See MPEP 2144.
Regarding claim 2, Vassilieff teaches the device as claimed in the claim 1, in view of Song, further in view of Lee and further in view of Hao, wherein said at least one communication antenna surrounds an end portion of the layer of ferromagnetic material (abstract, lines 2-9; Hao).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vassilieff (U.S. 2013/0093387), Song (CN 207427156 U), Lee (U.S. 10930418) and Hao (CN 105977644 A), as applied above in claim 2, and further in view of Shin (U.S. 2018/0132376).
Regarding claim 3, Vassilieff teaches the device as claimed in the claim 2, in view of Song, further in view of Lee and further in view of Hao. Vassilieff does not explicitly teach wherein said at least one communication antenna comprises a portion surrounding the printed circuit board or etched on the printed circuit board on a face of the printed circuit board facing said at least one charging antenna and said at least one charging antenna rests on a face of the layer of ferromagnetic material opposite the printed circuit board.
Shin teaches in Fig. 1 and 13; [0054], wherein said at least one communication antenna  (NFC 114a; [0053]) comprises a portion surrounding the printed circuit board (112) or etched ([0046]) on the printed circuit board (112) on a face of the printed circuit  and said at least one charging antenna (114c) rests on a face of the layer of ferromagnetic material (122; [0060], last line, ferrite sheet) opposite the printed circuit board (112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein said at least one communication antenna comprises a portion surrounding the printed circuit board or etched on the printed circuit board on a face of the printed circuit board facing said at least one charging antenna and said at least one charging antenna rests on a face of the layer of ferromagnetic material opposite the printed circuit board of Shin’s into Vassilieff’s, in view of Song’s, further in view of Lee’s and further in view of Hao’s, in order to provide charging efficiency and heat dissipation effect (abstract, last 2 lines; Shin).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vassilieff (U.S. 2013/0093387), Song (CN 207427156 U), Lee (U.S. 10930418) and Hao (CN 105977644 A), as applied above in claim 1, and further in view of Ouyang (U.S. 2015/0249485).
Regarding claim 6, Vassilieff teaches the device as claimed in the claim 1, in view of Song, further in view of Lee and further in view of Hao. Vassilieff does not teach wherein it comprises at least two communication antennas, with a first communication antenna arranged toward an end portion of the layer of ferromagnetic material and a second communication antenna arranged toward another end portion opposite the end portion bearing the first communication antenna.
 .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vassilieff (U.S. 2013/0093387), Song (CN 207427156 U), Lee (U.S. 10930418) and Hao (CN 105977644 A), as applied above in claim 1, and further in view of Matsuoka (U.S. 2014/0291404).
Regarding claim 10, Vassilieff teaches the device as claimed in the claim 1, in view of Song, further in view of Lee and further in view of Hao. Vassilieff does not explicitly 
Matsuoka teaches a third auxiliary communication antenna (25, 26, 27, Fig. 3; [0091], lines 1-4) in the form of a coil (25, 26, 27, Fig. 3) extending perpendicular ([0091], lines 6-9) to the coil of said at least one communication antenna (NFC antenna 42, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third auxiliary communication antenna in the form of a coil extending perpendicular to the coil of said at least one communication antenna of Matsuoka’s into Vassilieff’s, in view of Song’s, further in view of Lee’s and further in view of Hao’s, in order to provide additional communication type(s) ([0091], lines 1-4, e.g., 3G antenna, LAN antenna, GPS antenna; Matsuoka)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vassilieff (U.S. 2013/0093387), Song (CN 207427156 U), Lee (U.S. 10930418) and Hao (CN 105977644 A), as applied above in claim 1, and further in view of Pike (U.S. 2016/0276865).
Regarding claim 11, Vassilieff teaches the device as claimed in the claim 1, in view of Song, further in view of Lee and further in view of Hao, wherein the device comprises three charging antennas (70a, 70b, 70c, Fig. 4 c or 4d; [0057]) each in the form of a charging coil, two charging coils (70a, 70b, 70c, Fig. 4c or 4d; [0057]) resting against the layer of ferromagnetic material (80, Fig. 4c or 4d; [0011], lines 2-3; [0054], lines 1-2) while being spaced from one another, the three charging coils forming 
	Vassilieff  does not explicitly teach the third charging coil straddling the two charging coils.
Pike teaches the third charging coil (middle 92’, Fig. 11) straddling the two charging coils (left 92’ right 92’, Fig. 11), the three charging coils forming an assembly symmetrical about a median axis (symmetrical about a vertical axis through the center of the middle coil 92’, Fig. 4d) of the spacing extending perpendicular to the layer of ferromagnetic material ([0027], last 4 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third charging coil straddling the two charging coils of Pike’s into 
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon the rejected base claim 1, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, prior arts of record do not suggest or teach “wherein a ratio of the imaginary part to the real part of the permeability of the layer of ferromagnetic material is between 0 and 0.2 for the selected low frequency, and between 0.10 and 0.7 for the selected high frequency, the real part being greater than 100.”
Regarding claim 5, prior arts of record do not suggest or teach “wherein it has a first gap between the portion of said at least one communication antenna oriented so as to be opposite the printed circuit board and a face of the layer of ferromagnetic material facing said at least one charging antenna, and a second gap between two respectively facing faces of the printed circuit board and the layer of ferromagnetic material, a ratio of the second gap to the first gap being greater than 6.”
Claims 7-9 and 12 are objected to as being dependent upon the rejected base claim 6, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, prior arts of record do not suggest or teach “wherein the first and second communication antennas are in the respective form of a communication coil, firstly connected to a switch closing or opening a respective supply circuit, the respective supply circuits of the communication coils being connected in parallel with a main circuit comprising the electric power source for communication, and secondly comprising means for setting each respective coil in resonance at the selected high frequency, connected in parallel with a setting in resonance control circuit.”
Claims 8-9 and 12 are objected to as they further limit the objected claim 7.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2016/0365621, U.S. 2019/0035535, U.S. 2018/0241255, U.S. 2014/0320369, U.S. 2016/0276865, and U.S. 2016/0064814.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/DUNG V BUI/Examiner, Art Unit 2859                           

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
July 27, 2021